Citation Nr: 1114557	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1945 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested to testify at a hearing in his March 2009 VA Form 9 and then cancelled this request in a June 2009 statement.  The Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).

The Board remanded this claim in August 2009 for further development.  It now returns for final review and disposition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's respiratory disorder was not caused by asbestos exposure during active military service and is not otherwise related to service. 


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

For the following reasons, the Board finds that all duty to notify and assist provisions have been met under the VCAA.  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first notice element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a May 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  There is no indication that the Veteran has received treatment at VA.  

Further, pursuant to the Board's August 2009 remand directive, the agency of original jurisdiction (AOJ) attempted to obtain the Veteran's service treatment records, including inpatient clinical records, for treatment for bronchitis or any other respiratory condition at the Destroyer Base in San Diego, California from January 1947 to December 1948.  In this regard, the AOJ sent the Veteran an October 2009 letter asking him to submit any pertinent service treatment records in his possession.  The AOJ also submitted a request for these records to the National Personnel Records Center (NPRC).  However, a March 2010 response from the NPRC indicated that records from the San Diego Naval Base Hospital for the Veteran could not be found.  Accordingly, the AOJ issued a May 2010 memorandum making a formal finding of unavailability of these records.  The memorandum reflects the efforts made to obtain these records and the AOJ's finding that further efforts to obtain them would be futile.  In a May 2010 letter, the Veteran was notified of the AOJ's inability to obtain these service treatment records and the efforts that had been made to that end.  The Board finds that VA has satisfied its duty to assist in attempting to obtain these service treatment records and that, by the same token, that there has been substantial compliance with its August 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, Social Security Administration (SSA) records for the Veteran were also requested in May 2010.  However, SSA responded that there were no medical records for the Veteran and that either the Veteran did not file for disability benefits or that medical records were not obtained by SSA.  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, pursuant to the Board's August 2009 remand directive, the AOJ provided the Veteran with an appropriate respiratory examination in June 2010.  The Board finds that this examination is adequate for decision-making purposes, as the examiner reviewed the claims file, interviewed and examined the Veteran, conducted appropriate studies to include a chest X-ray and a pulmonary function test, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history as documented in the evidence of record as well as the clinical findings made on examination.  In this regard, the examiner answered the questions set forth in the Board's remand directive: namely whether there were any physical indications of exposure to asbestos and, if so, whether any of the Veteran's current respiratory problems were related to such exposure.  Accordingly, the Board finds that VA's duty to assist with respect to providing an adequate VA examination has been satisfied.  38 C.F.R. §§ 3.159(c)(4), 3.326(a).  By the same token, the Board finds that there was substantial compliance with its August 2009 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

In sum, the Board finds that VA has discharged its duty to notify and assist under the VCAA, and that the Board's remand directives have been carried out.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  





II. Service Connection

The Veteran claims entitlement to service connection for a respiratory disorder, which he argues was caused by exposure to asbestos during service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that he was exposed to asbestos during active service and that his current respiratory disorder was caused by such exposure.  In this regard, the Veteran stated that he served in the Navy as a welder and routinely repaired pipes wrapped in asbestos.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  However, VA has issued a circular on asbestos-related diseases entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See id. at 7.21(b)(1).  The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See id. at 7.21(b)(2).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's DD-214 shows that the Veteran's military occupational specialty (MOS) was a metal smith for the Navy and other personnel records confirm that the Veteran welded and repaired pipes as part of his duties.  As this is an occupation associated with asbestos exposure, the Board finds that the Veteran was exposed to asbestos during service. 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See McGinty, 4 Vet. App. at 429.  Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes.  Clubbing of the fingers occurs at late stages of the disease. Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  Compensatory emphysema may also be evident.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

The Veteran's private treatment records do not reflect a diagnosis of asbestosis or indicate that the Veteran's respiratory disorder was caused by exposure to asbestos during service.  In this regard, an April 2000 private hospitalization record reflects that the Veteran presented to the emergency room with complaints of upper respiratory symptoms for several weeks as well as other symptoms such as difficulty swallowing, nausea and vomiting.  The Veteran was diagnosed, in pertinent part, with bronchitis pseudomonas.  It was noted that the Veteran's symptoms were most likely due to bronchitis. 

A September 2000 private treatment record reflects that the Veteran was seen for a pulmonary consultation with a chief complaint of a persistent cough.  He reported that the cough had been present since March of 2000 after the Veteran was in a dust storm.  The Veteran related that he had been hospitalized for a week with pneumonia.  The Veteran was diagnosed with a cough, bronchial asthma, and allergic rhinitis.  

A September 2000 private pulmonary function test yielded a diagnosis of severe asthma.  It was noted that the Veteran had severe airway obstruction but no airway restriction.

Private chest x-rays dated from 1996 to 2001 reflect no active chest disease.  However, in October 2002, a private chest x-ray revealed acute minimal cardiac decompensation with development of bibasilar pulmonary interstitial edema and small bilateral pleural effusions.  It was noted that the interstitial edema and pleural effusions had developed since an October 2001 chest x-ray study. 

A May 2008 private chest x-ray revealed minimal symmetrical perihilar lung infiltrates.  No pleural effusion was seen.  

At the June 2010 VA examination, the Veteran stated that he had suffered from a bad cough for the past five years.  The Veteran related that he had begun smoking cigarettes at the age of five and had quit twenty six years earlier.  At the time he quit he had been smoking one and a half packs of cigarettes daily.  On examination, a pulmonary function test was normal and a chest X-ray revealed no infiltrates, effusions, fibrotic changes, or evidence of plaques.  The examiner diagnosed the Veteran with emphysema with a history of smoking.

The examiner noted that there were three hallmarks of a diagnosis of asbestosis.  First, there must be a reliable history of exposure to asbestos with a proper latency period between exposure and onset of symptoms.  Second, there must be definite evidence of interstitial fibrosis such as end-inspiratory crackles, reduced lung volumes and/or DLCO, x-ray or CT scan findings of interstitial lung disease, or histological evidence of interstitial lung disease.  Finally, there must an absence of other causes of diffuse parenchymal lung disease.  In reviewing the October 2002 private x-ray report reflecting findings of interstitial edema and pleural effusions, the examiner noted that pleural effusions related to asbestos would lead to blunting of the costophrenic angle or thickening of the visceral pleura.  The examiner stated that the interstitial edema and pleural effusions were most likely acute in nature and not related to asbestos exposure.  The Board here notes that pleural effusions and interstitial edema were not shown in the May 2008 private chest x-ray report discussed above.  The examiner also considered the findings of perihilar lung infiltrates in the May 2008 x-ray report.  However, the examiner did not find this significant, and noted that the current June 2010 chest x-ray was negative for infiltrates.  The examiner also stated that the September 2000 private pulmonary function test showed obstructive lung disease rather than restrictive lung disease which was most likely attributable to the Veteran's history of smoking.  The examiner noted that if the Veteran had asbestosis there would be findings of restrictive lung disease.  

In summary, after examining the Veteran and reviewing the evidence of record, the examiner concluded that the Veteran did not have physical indications of exposure to asbestos.  See also September 2010 addendum.  Therefore, it was less likely than not that the Veteran's current respiratory disorder was caused by asbestos exposure.  In this regard, the examiner noted that there were no pulmonary markers of asbestos exposure such as pleural plaques documented in the Veteran's medical records.  While the Veteran had reduced lung volume, there was no evidence on examination of end inspiratory crackles or typical x-ray findings.  There was also no histological evidence of interstitial fibrosis.  It was also noted that the Veteran had a history of smoking, although the current pulmonary function test was normal. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current respiratory disorder and his in-service exposure to asbestos.  The private treatment records are negative for diagnoses of asbestosis and do not relate the Veteran's respiratory problems to asbestos exposure.  Rather, they reflect diagnoses of bronchitis, asthma, or rhinitis.  Most significantly, the VA examination report reflects that the Veteran's current respiratory disorder was not caused by exposure to asbestos because there were no physical indications or "hallmarks" of asbestos exposure on examination or in the Veteran's treatment records.  The Board finds this report to be highly probative as it was based on the findings of a medical professional who reviewed the Veteran's medical records, took into account the Veteran's history of asbestos exposure, and conducted a thorough examination of the Veteran.  Thus, the preponderance of the evidence weighs against a relationship between the Veteran's asbestos exposure and his current respiratory disorder. 

The Board acknowledges the Veteran's contention that his respiratory disorder was caused by asbestos exposure.  However, the Board finds that this is a determination that is medical in nature because it is too complex to be made based on lay observation alone.  The Veteran, as a lay person, does not have the medical training or expertise to render a competent medical opinion regarding this issue.  Thus, the Veteran's opinion that his respiratory disorder was caused by asbestos exposure is not competent evidence and is outweighed by the opinion of the medical professional set forth in the June 2010 VA examination report finding against such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered whether the Veteran's current respiratory disorder is otherwise related to service.  In this regard, the Veteran has stated that he was diagnosed with bronchitis in 1947 or 1948 while stationed on a destroyer base in San Diego.  As discussed above, VA has been unable to obtain these records.  The Board finds that there is no probative evidence of such a relationship.  

The Veteran's service treatment records are negative for complaints, treatment or diagnoses of any respiratory condition.  An undated report of medical history that was most likely filled out around 1950, given the Veteran's stated age on this form, does reflect that the Veteran reported a history of asthma, pneumonia, shortness of breath, pain or pressure in the chest, and chronic cough.  However, there were no present findings of respiratory problems.  An August 1950 service examination, likely performed around the same time as the report of medical history, reflects that the Veteran's respiratory system was found to be normal.  The November 1951 separation examination does not reflect an abnormal chest x-ray or respiratory problems on clinical evaluation.  Accordingly, even assuming the Veteran was treated for bronchitis while on active duty, there is no evidence of a chronic respiratory problem in service.  Rather, the Veteran's August 1950 service examination and November 1951 separation examination, as well as the absence of respiratory problems in the service treatment records, indicate that any respiratory problems the Veteran may have had in 1947 or 1948 had resolved prior to separation. 

The Veteran has not stated and there is no evidence showing that the Veteran has had ongoing respiratory problems ever since his period of service.  The evidence of record discussed above indicates that the Veteran's current respiratory symptoms had their onset around March or April of 2000.  There is no evidence suggesting a link between any possible transitory respiratory problems in service and the Veteran's current respiratory disorder, which first manifested about fifty years after the Veteran separated from active service in November 1951.  In the absence of a chronic disability in service, a continuity of symptoms after service, or any other indication that the Veteran's current respiratory disorder is related to service which occurred about fifty years prior to the initial onset, the Board finds that the preponderance of the evidence weighs against a nexus to service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a respiratory disorder, claimed as secondary to in-service asbestos exposure is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


